Title: To James Madison from Albert Gallatin, 14 June 1801
From: Gallatin, Albert
To: Madison, James


Dr Sir
June 14th 1801
I enclose the papers relative to Priestmann’s case. The bearer is Mr Priestmann himself. The papers marked 1. 2. 3 belong to this office and are to be returned.
If the Secy. of the Treasy., after Mr Wolcott’s decision, had still a power to act, I would not hesitate to remit the whole forfeiture as well the part belonging to the informer as that belonging to the U. States. But the previous decision of the former Secy. precludes my having any authority in the case.
The President has agreed to grant a pardon. Shall that extend to the remission of the informer’s share? I have not the least hesitation in saying that, if the President’s power extends so far it ought to be exercised in this instance. Read the statement of facts & certificate of Judge Peters annexed to & at end of paper No. 1. Why Mr W. refused to remit is inconceivable. But the question is whether the President has power or not. I thought Upon a first impression that he had not & wrote him so. Mr Steele, (see paper No. 2) seems to think otherwise. I wish you Would investigate the case; for I do know this to be a persecution case. Mr Priestmann is an Englishman, rather eccentric & one of his eccentricities consists in lending money to republicans. This he had done in favor of some persecuted & obnoxious ones. And I have had no doubt these two years, still less since I have seen the papers, that this was the true cause of the No Remission OW endorsed on paper No. 1. This perhaps is judging with too much severity; but I do not believe myself mistaken. Your’s sincerely
Albert Gallatin
It is understood that the costs & Mr Rawle’s fee must be excepted out of the remission. At all events the U. States must lose nothing.
 

   
   RC (DLC). Cover marked private by Gallatin; docketed by JM. Enclosures not found.



   
   Merchant William Priestman, after importing at Baltimore and paying duties on watches valued at $3,385, had transported his wares in late 1797 to Philadelphia. In so doing he ran afoul of section 19 of the February 1793 act regulating imports, which required him to obtain a permit from the collector at the port of entry before taking from one port to another goods that might be reexported. Priestman’s watches were confiscated, and U.S. attorney William Rawle successfully prosecuted the case. Jefferson pardoned Priestman (who had made helpful loans to Philadelphia Republicans) on 27 June 1801, describing his breach of law as a matter of error rather than fraud or design. In ordering a return of the seized watches the president nonetheless left Priestman responsible for paying all costs connected with the case. Gallatin successfully argued that those costs should not include the reward paid to informer Jacob Gideon (Priestman’s memorial to JM, n.d. [DNA: RG 59, Petitions for Pardon, no. 41]; DNA: RG 59, PPR; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:313, 316; Gallatin to Jefferson, 9, 12, and 26 June 1801 [DLC: Jefferson Papers]).



   
   Federalist John Steele of North Carolina served as a congressman with JM, 1789–93. From 1796 to 1802 he was comptroller of the treasury.


